Citation Nr: 0325085	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a personal hearing with the undersigned Judge 
at the RO in May 2002.  


REMAND

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board obtained service personnel records, 
records from the Social Security Administration, and VA 
treatment records as well as asked the veteran to identify 
treatment providers and submit information, which would help 
verify his claimed stressors.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that during the pendency of the veteran's 
claim, 38 C.F.R. 3.304(f) was amended effective March 7, 
2002.  See 38 C.F.R. § 3.304(f)(3) (2002).  These amendments 
make substantive changes with regard to PTSD claims based on 
in-service personal assault.  The evidence of record does not 
show that the veteran was notified of the changes in 38 
C.F.R. 3.304(f) effective from March 2002.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should also notify the veteran 
of the substantive changes amended 
effective from March 7, 2002 in 38 C.F.R. 
§ 3.304(f) pertaining to his service 
connection claim for PTSD resulting, in 
part, from an inservice personal assault 
during basic training.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD in light of the evidence received 
since the March 2001 Statement of the 
Case (SOC).  The RO should also 
readjudicate the veteran's claim in 
considering both the old and new amended 
regulations in 38 C.F.R. § 3.304(f).  
Where a law or regulation changes after a 
claim is filed or reopened, but before 
the administrative or judicial appeals 
process has been concluded, the version 
of the law or regulation most favorable 
to the appellant must apply unless 
Congress or the Secretary provides 
otherwise.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

If the claim remains denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since March 2001, including a summary of 
the evidence and discussion of all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


